Citation Nr: 1626969	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for plantar fasciitis of the right foot, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for plantar fasciitis of the left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1991 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2015, the Board remanded these issues for further development.  This matter has since been returned to the Board for further review.

During the pendency of the appeal, in an August 2015 rating decision, the VA Appeals Management Center (AMC) increased the evaluation for bilateral pes planus to 30 percent effective from December 14, 2010.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran and his representative have not withdrawn the appeal for this rating in writing.  Therefore, the issue remains on appeal.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  


FINDINGS OF FACT

1.  The Veteran does not have pronounced bilateral pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

2.  The Veteran's plantar fasciitis of the right and left feet is manifested by no more than moderate symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

2.  The criteria for an evaluation in excess of 10 percent for plantar fasciitis of the right foot have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

3.  The criteria for an evaluation in excess of 10 percent for plantar fasciitis of the left foot have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided the Veteran with a notification letter in February 2011, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The February 2011 notice letter notified the Veteran of the evidence needed to substantiate a claim for an increased evaluation.  The letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) relevant to establishing entitlement to increased compensation.  The letter further informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in June 2011 and July 2015.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the Veteran's feet in sufficient detail to allow the Board to make a fully informed determination.  Id.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with regard to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

In the May 2015 remand, the Board directed the AOJ to obtain any outstanding relevant private treatment records and to schedule the Veteran for an additional VA examination.  As stated above, the Veteran was afforded a second VA examination in July 2015.  In August 2015, the Veteran indicated that there were no outstanding private treatment records.  Under these circumstances, the Board finds that the AOJ substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 . Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126   (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where, as here, a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14  do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion. Johnson  v. Brown, 9 Vet. App. 7 (1996).


I.  Bilateral Pes Planus

The Veteran's bilateral pes planus is currently assigned a 30 percent evaluation pursuant to 38 C.F.R. §4.71a, Diagnostic Code 5276.   Under that diagnostic code, a 30 percent evaluation is warranted for severe bilateral pes planus with objective evidence of marked deformity such as pronation or abduction, accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. §4.71a, Diagnostic Code 5276.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an increased evaluation for his bilateral pes planus at any point during the appeal period.

The January 2011 VA examiner did note that the Veteran had pain on standing and walking, as well as forefoot pronation.  However, there was normal alignment, with no painful manipulation, of the tendo-Achilles bilaterally.  

The January 2015 VA examiner also documented the Veteran's reports of pain and difficulty walking, as well as his report that orthotics had not helped.  The examiner further noted accentuated pain on use and manipulation of both feet, as well as decreased longitudinal arch height on weight-bearing.  However, there was no indication of swelling on use, characteristic callouses, extreme tenderness of the plantar surfaces, objective evidence of marked deformity, marked pronation, or marked inward displacement and severe spasm of the Achilles tendon.  

There are also no treatment records documenting marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  As such, the Veteran has not been shown to have met the criteria under Diagnostic Code 5276

Moreover, when a condition is specifically listed in the rating schedule (pes planus in this case), it may not be rated by analogy. Copeland v. McDonald, 27 Vet. App. 333 (2015).  Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in the rating schedule under Diagnostic Codes 5276-5283. Id. at 337.  In this case, Diagnostic Code 5284, which covers other foot injuries, along with the other Diagnostic Codes applicable to the foot, do not need to be considered because the Veteran's service-connected foot disability, pes planus, is specifically listed by the schedule. See Suttmann v. Brown, 5 Vet. App. 127, 134   (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is "unlisted.").  Thus, the only diagnostic code relevant to this appeal is Diagnostic Code 5276.


II.  Bilateral Plantar Fasciitis

The Veteran's plantar fasciitis of the right and left feet is currently assigned separate 10 percent evaluations pursuant to 38 C.F.R. §4.71a, Diagnostic Code 5284, which applies to foot injuries not specified under other diagnostic codes.  Under Diagnostic Code 5284, a 10 percent evaluation is warranted for a moderate injury, a 20 percent evaluation is warranted for a moderately severe injury, a 30 percent evaluation is warranted for a severe injury, and a 40 percent evaluation is warranted for actual loss of use of the foot.  38 C.F.R. §4.71a, Diagnostic Code 5284.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an increased evaluation for his plantar fasciitis of the right and left feet at any point during the appeal period.

The Veteran was afforded a VA examination in June 2011 during which he complained of pain in both feet when standing and walking, but not at rest.  He also indicated that, after twenty minutes of standing or walking, his pain became too severe to continue.  He specifically reported painful hindfoot motion in the right foot; however, he reported no painful motion in the left foot.  He also did not report any flare-ups, weakness, swelling, or fatigue in either foot, and his gait was normal.  There was bilateral tenderness over the medial canthus of the calcaneus, but there were no ulcerations, edema, callosities, instability, or abnormal wear pattern to the shoes.  On repetitive use, there was no additional limitation.  Nor was there any no effect of incoordination, fatigue, weakness, or lack of endurance on the functioning of the Veteran's feet.  

In private treatment appointments from March 2011 to January 2013, the Veteran continued to report foot pain.  In March 2011, the Veteran reported heel pain on the plantar surface, including discomfort in the morning or after periods of rest.  He characterized his condition as worsening.  The treatment provider noted pain on palpation on the proximal medial and central plantar fascia, no palpable nodules or defects, and negative pain on side to side compression.  In April 2011, the Veteran reported that his symptoms had improved with treatment by 30 percent.  In March 2012, the Veteran reported that treatment from one year earlier had ceased to be effective.  Later in March 2012, the Veteran reported that treatment had decreased his pain by 60 percent.  In April 2012, the Veteran reported that treatment had decreased his pain by 90 percent.  In June 2012, the Veteran was fitted for orthotics.  Later in June 2012, a treatment provider noted that the Veteran's gait was antalgic, and the Veteran reported constant pain in both feet.  In December 2012, the Veteran reported that his pain had not improved with treatment.  In January 2013, the Veteran reported that his plantar arch pain was better on some days than others.    

The Veteran was afforded an additional VA examination in July 2015 during which he complained of daily pain between the heel and insole in the front portion of the foot at a level of 7 out of 10.  He also reported that his first steps in the morning were painful, but noted that the pain tapered after five minutes of use.  After walking thirty feet or standing for 10 minutes, his pain increased.  He reported that he was unable to walk on uneven ground, but he had no particular difficulty with stairs.  He also reported flare-ups five times per week for several hours at a time, while sitting.  The examiner did observe pain, but indicated that there was no additional limitation of function from pain, weakness, fatigability, or incoordination during flare-ups or on repetitive use.  The examiner assessed him as having moderate plantar fasciitis based on the Veteran's subjective reports.  

Moreover, the July 2015 VA examiner noted that his objective clinical findings were inconsistent with the Veteran's subjective complaints.  Specifically, he noted no gait abnormality or disturbance, no calluses, and smooth, unresisted motion of the midfoot and heel.  The examiner found that this evaluation would not be likely or probable given the amount of subjective pain the Veteran reported.  The examiner also noted that the Veteran could use a heel and toe gait without difficulty, which the examiner deemed unlikely in the presence of chronic plantar fasciitis.

Thus, the July 2015 VA examiner determined that the Veteran's subjective complaints described a moderate disability, and his objective findings suggested that the disability was less than moderate.  

The Board concludes that the preponderance of the evidence weighs against a finding that the Veteran has more than a moderate disability.  As such, he has not been shown to meet the criteria for an increased evaluation for either foot under Diagnostic Code 5284.


III.  DeLuca Consideration 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's bilateral pes planus and plantar fasciitis  is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 30 and 10 percent ratings, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluations. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the effect of the pain in the Veteran's feet is contemplated in the currently assigned 30 percent evaluation for bilateral pes planus and 10 percent evaluations for plantar fasciitis, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Indeed, the June 2011 and July 2015 VA examiners stated that the Veteran's range of motion was not additionally limited after repetitive motion.  For these reasons, the Board finds that any functional impairment, as discussed above, does not rise to a level that would warrant an increased rating.


II.  Extraschedular Consideration 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral pes planus and plantar fasciitis are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. §3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's bilateral pes planus and plantar fasciitis, including pain and pronation, are reflected in the rating criteria.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for these disabilities are inadequate.  There are higher ratings available under the diagnostic code, but as discussed above, the Veteran's disabilities are s not productive of such manifestations.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet.App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy, 27 Vet.App. at 495 (holding that "[n]othing in Johnson  changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral pes planus and plantar fasciitis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).   


ORDER

An evaluation in excess of 30 percent for bilateral pes planus is denied.

An evaluation in excess of 10 percent for plantar fasciitis of the right foot is denied.

An evaluation in excess of 10 percent for plantar fasciitis of the left foot is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


